BLODGETT, J.
Hearing upon a motion for new trial, after verdict of the jury for the defendant November 1, 1917.
In this case the plaintiff claimed to have been sitting in the center of a closed car and that the car stopped suddenly between Shepard and Barton streets in Providence, and that he was injured in his chest. A number of witnesses testified in the ease and, from the testimony, apparently the plaintiff was the only one who suffered any injury, and it seems inconceivable from his own testimony that he could have been injured in.the way he claimed to be.
Motion for new trial denied.